EXHIBIT 10.2
 
AMENDMENT
 
TO
 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
AMENDMENT dated as of May 16, 2014 (this “Amendment”) to the Amended and
Restated Limited Liability Company Agreement of TNR HOLDINGS LLC, a Delaware
limited liability company (the “Company”), dated December 20, 2013 (the “LLC
Agreement”) by and among Gulfstar Resources LLC, a Nevada limited liability
company (“Gulfstar”) and Mesa Energy, Inc., a Nevada corporation (“Mesa”; Mesa
and Gulfstar collectively the “Members” and each individually a
“Member”).  Capitalized but undefined terms used herein shall have the meanings
ascribed to them in the LLC Agreement.       
 
W I T N E S S E T H:
 
WHEREAS, reference is hereby made to that certain Unit Purchase and Redemption
Agreement of even date herewith (the “UPR Agreement”) by and among the Company,
Gulfstar, Armada Oil, Inc., and Mesa pursuant to which (i) the Company shall
issue to Gulfstar 3,780 Class A Units in exchange for a cash Capital
Contribution of $2,133,091.80 and (ii) the Company shall redeem 3,780 Class B
Units owned by Mesa (the “Redemption Units”) in exchange for a cash distribution
of $2,133,091.80, less transaction expenses, as fully set forth in the UPR
Agreement;
 
WHEREAS, the Company wishes to reimburse Mesa in connection with site-specific
trust accounts owned by the Company and/or any of its subsidiaries as of the
date hereof (the “SSTAs”) such that the amount Mesa and its affiliates have
previously funded into the SSTAs is proportional to Mesa’s Ownership Percentage
of the Company; and
 
WHEREAS, in connection with the foregoing transactions, the parties hereto wish
to amend the LLC Agreement, with such amendments becoming effective as of the
date first set forth above.
 
NOW THEREFORE, in consideration of the premises and the agreements herein
contained and intending to be legally bound hereby, the parties hereto,
intending to be legally bound, hereby amend the LLC Agreement as follows:
 
1. A new subsection, designated (4), is hereby added to Section 3.1(a):
 
“Notwithstanding anything to the contrary contained herein, any distribution by
the Company to Mesa Energy, Inc. (“Mesa”) of amounts paid by Gulfstar for Units
pursuant to that certain Unit Purchase and Redemption Agreement dated May 16,
2014 by and among the Company, Gulfstar, Armada Oil, Inc., and Mesa in
accordance with the use of proceeds set forth therein, and in connection with
the redemption of 3,780 Class B Units owned by Mesa, whether directly to Mesa or
to any other Person at the direction of Mesa, shall not be subject to the
provisions of Section 3.1 and 3.2 hereof.”
 
 
1

--------------------------------------------------------------------------------

 
 
2. A new subsection, designated (5), is hereby added to Section 3.1(a):
 
“Notwithstanding anything to the contrary contained herein, the Company’s
initial quarterly distribution or distributions of Available Cash from
Operations in 2014 shall be allocated as follows:  (x) the amount otherwise
distributable to Mesa pursuant to Section 3.1 shall be increased by an aggregate
$397,711.00 and (y) the amount otherwise distributable to Gulfstar pursuant to
Section 3.1 shall be decreased by an aggregate $397,711.00.
 
3. Waiver of Preemptive Rights.  Mesa hereby waives its rights pursuant to
Section 2.1(d)(2) of the LLC Agreement in connection with the issuance of
additional Class A Units to Gulfstar pursuant to the UPR Agreement.
 
4. Redemption.  Notwithstanding the provisions of Section 2.1(f) of the LLC
Agreement, the Members hereby acknowledge and agree that the redemption of the
Redemption Units pursuant to the UPR Agreement shall be permitted.
 
5. Conflict.  In the event of any conflict between the terms and conditions of
this Amendment and the LLC Agreement, this Amendment shall govern and prevail in
all respects.
 
6. Binding Effect.  This Amendment shall be binding upon, and shall inure to the
benefit of, the respective successors and permitted assigns of the parties
hereto.
 
7. Full Force and Effect.  Except as amended hereby, the LLC Agreement shall
remain in full force and effect.
 
8. Captions.  The captions used in this Amendment are intended for convenience
of reference only, shall not constitute any part of this Amendment and shall not
modify or affect in any manner the meaning or interpretation of any of the
provisions of this Amendment.
 
9. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
 
10. Governing Law.  This Amendment shall be governed by and construed under the
laws of the State of Delaware, without giving effect to the conflict of laws
principals thereof.
 
 [Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.
 

 
MESA ENERGY, INC.
         
By:  /s/ Randy M. Griffin                                         
   
Name: Randy M. Griffin
   
Title:  CEO
               
GULFSTAR RESOURCES LLC
   
By: Gulfstar Manager LLC, its Managing Member
         
By:  /s/ Marceau Schlumberger                              
   
Name:  Marceau Schlumberger
   
Title:  Managing Member
       

 